DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/05/2022 has been entered. Claims 40-41, 43-49, and 58 remain pending in the application. Applicant’s amendments to the claims have rendered moot the 35 U.S.C. 112(f) interpretation held in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for amended claims 40-41, 43-49, and 58 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 40, specifically, a “a second intermittent operation mode in which the high-pressure air is injected at a cycle shorter than in the first intermittent operating mode, and 
wherein, as the predetermined condition, when it is detected that an outside air temperature is higher than a predetermined temperature, the control unit executes the second intermittent operation mode when it is detected that a travelling speed of the vehicle is faster than a predetermined speed” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. Hayakawa paragraph 51 cites, “In step S13, the controller 78 sets the interval of time for intermittently supplying the cleaning liquid from the nozzle 7 and the amount of supply for each supply… Furthermore, based on the vehicle speed information 31, if the vehicle travels at a predetermined speed or faster, the interval of time for supplying the cleaning liquid is set to be short, or the amount of the cleaning liquid supplied for each supply is set to be large.” Examiner understands that the applicant’s intention in claiming, essentially, “a second mode where high pressure air is injected at a shorter cycle than a first mode when a vehicle is travelling faster than a predetermined speed” is to define that ultimately less air is injected because the time the nozzle actually spends actively injecting air during the operation cycle of a nozzle is shorter. However, as claimed, the limitation “in which the high-pressure air is injected at a cycle shorter than in the first intermittent operating mode” can also be interpreted to refer to the cycle of an on-off intervallic nozzle as a whole, so that the word shorter may be reasonably applied to the whole cycle of the nozzle turning on and off, which is shorter than the normal cycle in Hayakawa’s “vehicle travelling at a faster speed mode” due to a smaller interval of time between the on phase of the nozzle. If the claim were to be amended in some way to clarify that the shorter cycle refers only to the time a nozzle spends actively injecting air, it would prevent the interpretation that allows Hayakawa to read on the limitation in question. However, as claimed, Hayakawa teaches a “a second intermittent operation mode in which the high-pressure air is injected at a cycle shorter than in the first intermittent operating mode, and 
wherein, as the predetermined condition, when it is detected that an outside air temperature is higher than a predetermined temperature, the control unit executes the second intermittent operation mode when it is detected that a travelling speed of the vehicle is faster than a predetermined speed.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 40-41, 43-44, 47-49, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 20110266375) (hereinafter Ono) in view of Hayakawa et al. (US 20150296108) (hereinafter Hayakawa).
Regarding claim 40, Ono teaches A cleaner for cleaning an object to be cleaned, the cleaner comprising: 
a pump configured to generate high-pressure air, a nozzle configured to inject the high-pressure air toward a cleaning surface of the object to be cleaned (see Ono paragraph 117 regarding compressed air jetted from an orifice to the surface of a lens, meaning there is a chamber where air is compressed), and 
a control unit configured to control an injection of the high-pressure air (see Ono paragraph 16 regarding control unit to control the operation of the jetted compressed air), 
wherein even when foreign objects do not adhere to the cleaning surface, the control unit executes an operation mode in which the high-pressure air is generated and injected when a predetermined condition is satisfied (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation including both a mode where the camera sight is obstructed [when a foreign object is adhering to the cleaning surface] and modes where the system conditionally operates even when the obstruction condition is not detected),
wherein the object to be cleaned comprises at least one of a vehicle lamp and an in-vehicle sensor mounted on a vehicle (see Ono paragraph 117 regarding compressed air jetted from an orifice to the surface of a lens and paragraph 77 and figure 3 regarding rear vehicle camera exposed to outside of body panel of vehicle- this camera is interpreted as an in vehicle camera, consistent with applicant's interpretation of in-vehicle camera, as the camera components are interpreted as being in the overall vehicle housing structure as a whole), 
wherein the operation mode comprises a normal operation mode in which the high-pressure air is normally injected (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation of compressed air- this is interpreted as a normal operation mode),
However, Ono does not explicitly teach first and second intermittent modes as needed for the limitations of claim 40. 
Hayakawa, in a similar field of endeavor, teaches a first intermittent operation mode in which the high-pressure air is intermittently injected at a predetermined cycle (see Hayakawa paragraph 30 regarding vehicle mounted camera device that emits compressed air together with cleaning liquid, paragraph 47 regarding determination of intervallic operation of compressed air and liquid spray and paragraph 54 regarding stopping supply of cleaning liquid if temperature is below predetermined temperature because liquid freezes- in combination with Ono, the normal operation of compressed air only supply may commence when the ambient temperature is below the threshold, because Ono's air only operation is exactly designed for preventing freezing), and 
a second intermittent operation mode in which the high-pressure air is injected at a cycle shorter than in the first intermittent operating mode (see Hayakawa paragraph 51 regarding determining the interval operation of compressed air and liquid based on the vehicle speed, where the interval cycle is shorter if the vehicle speed is above a predetermined speed), and 
wherein, as the predetermined condition, when it is detected that an outside air temperature is higher than a predetermined temperature, the control unit executes the second intermittent operation mode when it is detected that a travelling speed of the vehicle is faster than a predetermined speed (see Hayakawa paragraph 30 regarding vehicle mounted camera device that emits compressed air together with cleaning liquid, paragraph 47 regarding determination of intervallic operation of compressed air and liquid spray, paragraph 51 regarding determining the interval operation of compressed air and liquid based on the vehicle speed, where the interval cycle is shorter if the vehicle speed is above a predetermined speed, and paragraph 54 regarding stopping supply of cleaning liquid if temperature is below predetermined temperature because liquid freezes- in combination with Ono, the normal operation of compressed air only supply may commence when the ambient temperature is below the threshold, because Ono's air only operation is exactly designed for preventing freezing, and when the temperature is above the threshold, the first intermitted mode may apply until the speed exceeds its own threshold, where a second intermittent shorter cycle mode may commence).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Ono to include the teaching of Hayakawa where the normal operation of compressed air only supply may commence when the ambient temperature is below the threshold, because Ono's air only operation is exactly designed for preventing freezing, and when the temperature is above the threshold, the first intermitted mode may apply until the speed exceeds its own threshold, where a second intermittent shorter cycle mode may commence according to the teachings of Hayakawa. One of ordinary skill would recognize that Ono and Hayakawa are analogous in the field of cleaning the surfaces of vehicle sensors, and with particular regard to their considerations toward temperature, Ono’s air only usage to prevent freezing would allow the lens to still be cleaned when Hayakawa stops cleaning due to fear of fluid freezing during fluid and air operation, and Hayakawa’s intermittent fluid and air operation would allow the lens to still be cleaned when Ono stops due to a lack of fear of freezing.
One would be motivated to combine these teachings in order to provide teachings related to clearing or preventing the attachment of foreign substances on a vehicle camera lens, with the advantages of efficiency improving methods that are reactive to the conditions of the vehicle (see Hayakawa paragraph 6 and 51).
Regarding claim 41, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches wherein the predetermined condition comprises detection of a situation in which the outside air temperature of the vehicle is equal to or lower than the predetermined temperature (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation including both a mode where the camera sight is obstructed [when a foreign object is adhering to the cleaning surface] and modes where the system conditionally operates even when the obstruction condition is not detected, including in Ono paragraph 19, when the ambient air temperature is lower than a preset value).
Regarding claim 43, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches wherein, as the predetermined condition, when it is detected that the outside air temperature is equal to or lower than the predetermined temperature, the control unit executes the normal operation mode (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation of compressed air, including in Ono paragraph 19, when the ambient air temperature is lower than a preset value- this is interpreted as a normal operation mode).  
Regarding claim 44, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches wherein, as the predetermined condition, when it is detected that the outside air temperature is higher than the predetermined temperature, the control unit executes the first intermittent operation mode when it is detected that the travelling speed of the vehicle is equal to or lower than the predetermined speed, (see Hayakawa paragraph 30 regarding vehicle mounted camera device that emits compressed air together with cleaning liquid, paragraph 47 regarding determination of intervallic operation of compressed air and liquid spray, paragraph 51 regarding determining the interval operation of compressed air and liquid based on the vehicle speed, where the interval cycle is shorter if the vehicle speed is above a predetermined speed, and paragraph 54 regarding stopping supply of cleaning liquid if temperature is below predetermined temperature because liquid freezes- in combination with Ono, the normal operation of compressed air only supply may commence when the ambient temperature is below the threshold, because Ono's air only operation is exactly designed for preventing freezing, and when the temperature is above the threshold, the first intermitted mode may apply until the speed exceeds its own threshold, where a second intermittent shorter cycle mode may commence).  
One would be motivated to combine these teachings in order to provide teachings related to clearing or preventing the attachment of foreign substances on a vehicle camera lens, with the advantages of efficiency improving methods that are reactive to the conditions of the vehicle (see Hayakawa paragraph 6 and 51).
Regarding claim 47, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches wherein the object to be cleaned is a back camera attached to a rear portion of a vehicle so that its lens is exposed toward an outside of a body panel of the vehicle (see Ono paragraph 77 and figure 3 regarding rear vehicle camera exposed to outside of body panel of vehicle), and
the control unit executes the normal operation mode when it is detected that a shift position of a transmission of the vehicle is switched to a reverse range (see Ono paragraph 118 regarding initiating the compressed air jet when rear backing shift position is detected). 
Regarding claim 48, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches wherein the operation mode comprises 
a foreign object removal mode for removing foreign objects when it is detected that the foreign objects adhere to the cleaning surface, and a foreign object adhesion preventing mode for preventing adhesion of foreign objects when it is not detected that the foreign objects adhere to the cleaning surface (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation including both a mode where the camera sight is obstructed [when a foreign object is adhering to the cleaning surface] and modes where the system conditionally operates even when the obstruction condition is not detected- operation to remove obstruction is a foreign object removal mode, and all other conditional modes of operation are foreign object adhesion preventing modes).
Regarding claim 49, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches wherein the object to be cleaned is an in-vehicle camera attached to a vehicle so that its lens is exposed toward an outside of a body panel of the vehicle (see Ono paragraph 117 regarding compressed air jetted from an orifice to the surface of a lens and paragraph 77 and figure 3 regarding rear vehicle camera exposed to outside of body panel of vehicle- this camera is interpreted as an in vehicle camera, consistent with applicant's interpretation of in-vehicle camera, as the camera components are interpreted as being in the overall vehicle housing structure as a whole).  
Regarding claim 58, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches A vehicle comprising the cleaner according to claim 40 (see Ono paragraph 117 regarding compressed air jetted from an orifice to the surface of a lens and paragraph 77 and figure 3 regarding rear vehicle camera exposed to outside of body panel of vehicle).
Claim(s) 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 20110266375) (hereinafter Ono) in view of Hayakawa et al. (US 20150296108) (hereinafter Hayakawa), further in view of Nemoto et al. (US 20090314847) (hereinafter Nemoto).
Regarding claim 45, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 41, and is analyzed as previously discussed.
However, the combination of Ono and Hayakawa does not explicitly teach a particular threshold temperature as needed for the limitations of claim 45. 
Nemoto, in a similar field of endeavor, teaches wherein the predetermined temperature is 3C (see Nemoto paragraph 122 regarding a vehicle system with air flow control system where the air flow is controlled as a result of a detected outside temperature of the vehicle, in this case, 2 degrees celsius is selected as a threshold- in combination with Ono, it is noted that Ono already teaches changing the mode of compressed air flow as a result of an outside temperature threshold with motivations already inherent to its system, so one of ordinary skill would look to Nemoto to teach the value 2 degrees being a known value to use when determining a vehicle speed threshold to set for a system that utilizes airflow, noting that 2 degrees being slightly above freezing is an advantageous cautionary point to set, in line with Hayakawa’s concern of preventing cleaning fluid liquid from freezing).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Ono and Hayakawa to include the teaching of Nemoto by setting the threshold temperature that starts the activation of the high pressure air to be 3C. It is noted that Ono already teaches changing the mode of compressed air flow as a result of an outside temperature threshold with motivations already inherent to its system, so one of ordinary skill would look to Nemoto to teach the value 2 degrees being a known value to use when determining a vehicle speed threshold to set for a system that utilizes airflow, noting that 2 degrees being slightly above freezing is an advantageous cautionary point to set, in line with Hayakawa’s concern of preventing cleaning fluid liquid from freezing.
One would be motivated to combine these teachings in order to provide enhanced, informed control of parameters and thresholds in a vehicle system that adjusts airflow according to the detected conditions of the vehicle (see Nemoto paragraphs 118 and 122).
Regarding claim 46, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 44, and is analyzed as previously discussed.
However, the combination of Ono and Hayakawa does not explicitly teach a particular speed threshold as needed for the limitations of claim 46. 
Nemoto, in a similar field of endeavor, teaches wherein the predetermined speed is 50km/h (see Nemoto paragraph 118 regarding a vehicle system with air flow control system where the air flow is controlled as a result of a detected speed of the vehicle, in this case, 50km/h is selected as a threshold- in combination with Hayakawa, it is noted that Hayakawa already teaches changing the mode of compressed air flow as a result of a vehicle speed threshold with motivations already inherent to its system, so one of ordinary skill would look to Nemoto to teach the value of 50km/h being a known value to use when determining a vehicle speed threshold to set for a system that utilizes airflow).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Ono and Hayakawa to include the teaching of Nemoto by setting the speed threshold that sets whether the high pressure air functions in the first or second intermittent mode. It is noted that Hayakawa already teaches changing the mode of compressed air flow as a result of a vehicle speed threshold with motivations already inherent to its system, so one of ordinary skill would look to Nemoto to teach the value of 50km/h being a known value to use when determining a vehicle speed threshold to set for a system that utilizes airflow.
One would be motivated to combine these teachings in order to provide enhanced, informed control of parameters and thresholds in a vehicle system that adjusts airflow according to the detected conditions of the vehicle (see Nemoto paragraphs 118 and 122).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483